Name: Commission Regulation (EC) No 2458/95 of 19 October 1995 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  land transport;  organisation of transport
 Date Published: nan

 21.10.1995 EN Official Journal of the European Communities L 253/1 COMMISSION REGULATION (EC) No 2458/95 of 19 October 1995 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 (1) of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Commission Regulation (EC) No 1739/93 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classificaiton of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and those rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is accepted that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the combined nomenclature and which do not conform to the rights established by this Regulation, can continue to be invoked, under the provisions in Article 12 (6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (3), for a period of three months by the holder; Whereas the tariff and statistical nomenclature section of the Customs Code Committee has not delivered an opinion with the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 Binding tariff information issued by the customs authorities of Member States which do not conform to the rights established by this Regulation can continue to be invoked under the provisions of Article 12 (6) of Regulation (EEC) No 2913/92 for a period of three months. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1995. For the Commission Mario MONTI Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 167, 21. 7. 1995, p. 7. (3) OJ No L 302, 19. 10. 1992, p. 1. ANNEX Description of goods Classification CN code Reason (1) (2) (3) Coverings designed to be permanently fixed to the front and rear seat-stuffing and -frames of motor vehicles, and made up as follows:  a seat-bottom with an external surface mainly of synthetic fabric (polyester) and plastics (PVC). Inside, there is a flexible metal rod;  a seat-back with an external surface mainly of synthetic fabric (polyester) and plastics (PVC). Inside, there are:  tapes with plastic fastenings,  a rubber strap and  flexible metal rods.  a headrest-covering with an external surface mainly of synthetic fabric (polyester), and plastics (PVC). The fabric is backed with a thin layer of cellular plastic covered with polyamide net and the plastics are backed with acrylic fabric. 9401 90 80 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 9401, 9401 90 and 9401 90 80. These coverings should be considered as parts of seats of CN code 9401.